DETAILED CORRESPONDENCE
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 6/23/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application Number 12/856,025 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.

Analysis
Claim 11: Ineligible.
The broadest reasonable interpretation of the claim encompasses a computer system (e.g., hardware such as processor and memory) that implements performing authentication. The claim is directed to a machine, which is a statutory category of invention (Step 1: YES).

The claim is analyzed to determine whether it is directed to a judicial exception. The claim describes the steps of receiving a request to access credit use data associated with an entity; accessing a plurality of conditions for performing authentication (configuration information) associated with the entity, and stored authentication information obtained from the entity; generating a set of parameters based on the request (data packet); determining that the set of parameters satisfies one or more of the plurality of conditions for performing authentication; 
in response to determining that the set of parameters satisfies one or more of the plurality of conditions for performing authentication, establishing a communications link with a client device; transmitting an instruction to the client device to perform the authentication for accessing the credit use data, wherein the client device performs the authentication using two or more physical authentication devices, a first of the two or more physical authentication devices comprising a biometric device; receiving a message from the client device comprising authentication data, the authentication data being generated by interaction with the two or more physical authentication devices; enabling access to the secure data in response to determining that the authentication data received from the client device corresponds to the authentication; and invalidating access to the secure data in response to determining that a time period has elapsed, wherein the access is renewed after notifying a user to renew the authentication data after the time period. The abstract idea is directed to performing authentication based on parameters as obtained from a user. When the parameters are determined to meet certain conditions for performing authentication, the user is granted access to data, and denying user access after a specific time period has elapsed in order to notify the user to renew the authentication.

 The limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via manual human activity, but for the recitation of generic computer components. That is, other than reciting various computer components, nothing in the claim precludes the limitations from practically being performed by organizing human activity. That is, nothing in the claim precludes the limitations from practically being performed by organizing human activity. Therefore, these limitations fall under the “certain method of organizing human activity” group (Step 2A1-Yes).

Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitations of a processors configured to execute the abstract idea. Thus, the recited generic processor components perform no more than their basic processor functions of accepting user input, storing and retrieving information into and from a database. These components are construed at the highest level of generality. Also, network (Internet) limitation is simply a field of use that is an attempt to limit the abstract idea to a particular technological environment. Thus, the recited generic processor components perform no more than their basic processor functions. The claim further recites the use of two or more of authentication devices, one of which is biometric authentication device (technique) to establish the identity of the user, which is a mere extra-solution activity. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A2-No).

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Because the step of using two or more of authentication devices, one of which is biometric authentication device to establish the identity of the user, was considered to be extra-solution activities in Step 2A, it is re-evaluates in Step 2B to determine if it is more than what is well-understood, routine and conventional in the field. The disclosure does not provide any indication that the step of using two or more of authentication devices, one of which is biometric authentication device to establish the identity of the user is anything other than a generic processors and Adams et al (USPN 6363485) at col. 1, lines 8-64, fig. 1 indicates that the step of using two or more of authentication devices, one of which is biometric authentication device to establish the identity of the user is well-understood, routine and conventional in the field (as they are here). Accordingly, a conclusion that the step of using two or more of authentication devices, one of which is biometric authentication device to establish the identity of the user is well-understood, routine and conventional activity is supported under Berkheimer option 3. 

Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.

Claims 1 and 20 are method and computer readable medium claim equivalents of claim 11, and are similarly rejection using the same rationale as claim 11, supra.

Claims 2 and 12 recite sending a reminder to renew the authentication data. This further narrows the abstract idea, but do not amount to significantly more than the abstract idea. The claims are similarly rejected under the same rationale as claim 11, supra.

Claims 3 and 13 recites notifying a primary user about when a secondary user requests to access the secure data for which one or more of the plurality of conditions is met. This further narrows the abstract idea, but do not amount to significantly more than the abstract idea. The claims are similarly rejected under the same rationale as claim 11, supra.


Claims 4 and 14 recites wherein the secure data comprises credit use data. This further narrows the abstract idea, but do not amount to significantly more than the abstract idea. The claims are similarly rejected under the same rationale as claim 11, supra.



Claims 5 and 15 recites allowing the client device to establish or renew the authentication data. This further narrows the abstract idea, but do not amount to significantly more than the abstract idea. The claims are similarly rejected under the same rationale as claim 11, supra.

Claims 6 and 16 recites determining occurrence of one or more of the plurality of conditions in response to detecting one or more transactions, over a computer network comprising the Internet, that are associated with the authentication information being used a certain number of times or that use of the authentication information exceeds a specified monetary limit. These limitations are also part of the abstract idea identified in claim 11, and the additional elements of processor and computer network are as addressed in the Steps 2A2 and B in the claim 11 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 11, supra.

Claims 7 and 17 recites wherein one or more of the plurality of conditions comprises a requirement that a user receive notice of a transaction after the transaction is carried out. This further narrows the abstract idea, but do not amount to significantly more than the abstract idea. The claims are similarly rejected under the same rationale as claim 11, supra.

Claims 8 and 18 recites wherein at least one of the plurality of conditions include renewing the authentication information for a transaction within a specific geographic location. This further narrows the abstract idea, but do not amount to significantly more than the abstract idea. The claims are similarly rejected under the same rationale as claim 11, supra.

Claims 9 and 19 recites wherein at least one of the plurality of conditions include renewing the authentication information for a transaction occurring within a specified time period from another transaction. This further narrows the abstract idea, but do not amount to significantly more than the abstract idea. The claims are similarly rejected under the same rationale as claim 11, supra.

Claim 10 recites wherein the message is received from the client device via a web server. This limitation is also part of the abstract idea identified in claim 11, and the additional element of processor and web server are as addressed in the Steps 2A2 and B in the claim 11 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 11, supra.

Response to Arguments
Applicant's arguments filed 6/23/2022 have been fully considered but they are not persuasive.
Applicant argues that the claims are not directed to an abstract idea including “invalidating access to the secure data in response to determining that a specified period of time has elapsed, wherein access is renewed after notifying the user to renew the authentication data after the specified period of time has elapsed.” In particular, Applicant asserts that the claims are not directed to any of the enumerated groupings of abstract ideas.
Examiner respectfully disagrees. The specified time period as recited in the claims is one of the many parameters that is set by the user for authentication renewal. This is just an expiration of the authentication information after a specified time period. Expiration of the authentication information inherently invalidates the authentication data. After the expiration of the time period, the current invention prompts the user to renew the authentication information using a biometric device. Once the user renews the authentication information, the transaction is granted, and the expiration cycle (time frame) starts again such that the renewed authentication information expires after another predetermined period. The instant invention is directed to an abstract idea as identified in the analysis above. 
Furthermore, the additional elements in the claims do not integrate the abstract idea into a practical application, and when considered individually, or as an ordered combination, they do not amount to a claim as a whole that is significantly more than the abstract idea itself (analysis above is self-explanatory). 
Applicant’s citation of Enfish, Core Wireless and Trading Technologies is noted. However, these cases are markedly different from the instant claim invention. Therefore, these cases do not apply here.
The dependent claims have been adequately addressed in the analyses above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ritter (USPN 6657538) teaches the concept of biometric authentication (col. 1, lines 10-19).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLABODE AKINTOLA whose telephone number is (571)272-3629.  The examiner can normally be reached on Mon-Fri 8:30a-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLABODE AKINTOLA/            Primary Examiner, Art Unit 3691